 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8
     GABRIEL ECKARD,
 9
                                      Plaintiff,              Case No. C18-1053-JCC-JPD
10
             v.
11                                                            ORDER DENYING PLAINTIFF’S
     ASEN DESHEV, et al.,                                     MOTION FOR APPOINTMENT OF
12                                                            COUNSEL AND AN EXTENSION OF
                                      Defendants.             TIME
13

14           Plaintiff brings this civil rights action under 42 U.S.C. § 1983. Plaintiff is proceeding

15   with this action pro se and in forma pauperis. The present matter comes before the Court on

16   plaintiff’s motion for appointment of counsel, and an extension of time to respond to defendants’

17   motion for summary judgment. Dkt. 21. After careful consideration of the motion, the

18   governing law, and the balance of the record, the Court ORDERS as follows:

19           (1)     Plaintiff’s motion for appointment of counsel, Dkt. 21, is DENIED. No

20   constitutional right to counsel exists for an indigent plaintiff in a civil case unless the plaintiff

21   may lose his physical liberty if he loses the litigation. See Lassiter v. Dep’t of Social Services,

22   452 U.S. 18, 25 (1981). However, pursuant to 28 U.S.C. § 1915(e)(1), this Court has the

23   discretion to appoint counsel for indigent litigants proceeding in forma pauperis. United States


     ORDER
     PAGE - 1
 1   v. $292,888.04 in U.S. Currency, 54 F.3d 564, 569 (9th Cir. 1995). The Court may appoint

 2   counsel only on a showing of “exceptional circumstances.” Id.; Wilborn v. Escalderon, 789 F.2d

 3   1328, 1331 (9th Cir. 1986). “A finding of exceptional circumstances requires an evaluation of

 4   both the likelihood of success on the merits and the ability of the plaintiff to articulate his claims

 5   pro se in light of the complexity of the legal issues involved.” Wilborn, 789 F.2d at 1331. These

 6   factors must be viewed together before reaching a decision on a request for counsel under

 7   § 1915(e)(1). Id.

 8           Here, the Court finds that plaintiff has failed to demonstrate that exceptional

 9   circumstances warrant the appointment of counsel at this time. To date, plaintiff has yet to offer

10   evidence to suggest that this case is likely to succeed on the merits. In addition, it is not clear

11   that plaintiff is unable to articulate the legal and factual bases of his claims.

12           Accordingly, the Court concludes that appointment of counsel is not appropriate at this

13   time. Plaintiff will be free to move for appointment of counsel, if necessary, at a later date.

14           (2)     In addition, although defendants stipulated to plaintiff’s request for a thirty-day

15   extension of time to respond to the pending motion for summary judgment, Dkt. 22, plaintiff

16   nevertheless filed his response to the dispositive motion on December 6, 2016. Dkt. 23. Thus,

17   plaintiff’s assertions that he “absolutely cannot provide a response to the court by December 14,

18   2018” because staff at the jail declined to provide him with sufficient writing paper must no

19   longer be true. As a result, plaintiff’s request for an extension of time to respond to the motion,

20   or alternatively, an injunction to obtain correspondence supplies and law library access to

21   complete his response, is DENIED as MOOT.

22

23



     ORDER
     PAGE - 2
 1         (3)    The Clerk is directed to send a copy of this Order to plaintiff and to the Honorable

 2   John C. Coughenour.

 3
           DATED this 11th day of December, 2019.
 4

 5                                              A
                                                JAMES P. DONOHUE
 6                                              United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER
     PAGE - 3
